Citation Nr: 0213821	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including paranoid type 
schizophrenia.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 decision of the New 
Orleans, Louisiana,  Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant's attempt to reopen 
the claim of service connection for a gastrointestinal 
disorder has been certified for review as independent of the 
claim for the psychiatric disorder.  However, applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.  In this regard, 
the record indicates the appellant's continuing contention 
that his gastrointestinal disorder should also be considered 
as secondary to the diagnosed paranoid schizophrenia.  

In this decision, the Board is reopening the appellant's 
claim of service connection for the psychiatric disorder, and 
is undertaking additional development with respect thereto on 
a de novo basis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  

The issue of whether sufficient evidence to reopen the 
gastrointestinal claim is deferred pending the Board's 
ordered development.  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing both issues.  


FINDINGS OF FACT

1. The appellant did not submit a notice of disagreement 
within one year of a March 1999 notice of an RO rating 
decision denying reopening of the claim of service connection 
for a psychiatric disorder.

2. Since the March 1999 unappealed RO decision, evidence has 
been received by VA which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matters under consideration, and which is 
not cumulative or redundant, and by itself or in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1999 RO rating decision 
denying reopening of the claim of service connection for a 
psychiatric disorder is new and material and  the claim is 
reopened.  38 U.S.C.A. 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in March 1999, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to warrant the reopening of his claim.  
Because the appellant did not challenge the RO's 
determination by the filing of a Notice of Disagreement, the 
March 1999 decision represents the last final denial of the 
claim.

The appellant's present attempt to reopen the claim was 
received in August 1999.  In due course of appellate 
proceedings, the appellant testified before the undersigned 
at a December 2001 Travel Board hearing.  During the course 
of the hearing, the appellant presented a copy of a November 
2001 statement authored by R.D. Maresh, M.D., a physician at 
the New Orleans, Louisiana VA Medical Center.  In part, Dr. 
Maresh reported that he had spoken with the appellant, and 
that he had reviewed both the appellant's VA claims folder 
and the service medical records.  Dr. Maresh opined that it 
was more likely than not that the appellant's chronic 
paranoid schizophrenia and "[gastrointestinal problems]" 
started while he was still in the service."

The record reflects numerous attempts by the appellant to 
secure service connection for the psychiatric disorder at 
issue, as well as claims of service connection for various 
gastrointestinal complaints.  See, e.g., Board decisions 
dated August 1988 and July 1997.  Review of the record in its 
entirety reveals that the prior denials of service connection 
and the reopening of the claim were based upon the central 
finding that there was no competent medical evidence 
suggesting that the appellant's psychiatric disorder 
manifested while in service or within one year thereafter.  

Applicable law provides that decisions which are unappealed 
become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. 5108 provides that "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  The 
Board notes that the regulatory definition of "new and 
material evidence" was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, this regulatory change 
affects only claims filed on or after August 29, 2001.  The 
veteran submitted his claim to reopen in December 1995.  
Thus, the applicable definition for the current appeal is 
that contained in 38 C.F.R.
§ 3.156(a) which was in effect prior to August 29, 2001.

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to notify the appellant 
of evidence required to substantiate the claim and assist in 
its development.  See 38 U.S.C. 5103(b).  Following this 
determination, the Board may then proceed to evaluate the 
merits of the claim.  See also Winters v. West, 12 Vet. App. 
203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
notify and assist has been fulfilled.    

Given this background, the November 2001 statement of Dr. 
Maresh is plainly both new and material within the meaning of 
applicable law.  No physician has previously opined that the 
appellant's psychiatric disorder may be linked to any 
incident of service.  In these circumstances, the Board will 
reopen the claim. 


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, including paranoid type 
schizophrenia is reopened.
 



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

